Citation Nr: 1729064	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an apportionment of the Veteran's VA compensation benefits (other than for S.L.S, as a schoolchild for the period from December 2005 until her graduation from high school).

2.  Entitlement to an apportionment of the Veteran's compensation benefits on behalf of S.L.S, as a schoolchild for the period from December 2005 until her graduation from high school.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1989.  The appellant is his former spouse.  The Veteran is represented by Disabled American Veterans in this contested matter.  The appellant advanced this appeal pro se.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to an apportionment (retroactive) of the Veteran's compensation benefits on behalf of S.L.S, as a schoolchild for the period from December 2005 until her graduation from high school is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and Veteran if further action is required on their part.


FINDINGS OF FACT

1.  The appellant was legally married to the Veteran on February [REDACTED], 1988, and their divorce was finalized on October [REDACTED], 2003.

2.  S.L.S. is the daughter of the appellant and Veteran; she was born on August [REDACTED], 1987.

3.  VA received a claim from the appellant for an apportionment of the Veteran's VA benefits on November 10, 2008.



CONCLUSION OF LAW

The criteria for entitlement to apportionment of the Veteran's VA benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.50, 3.450, 3.400(e)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Requirements

VA has a duty to notify and assist claimants in substantiating claims for VA benefits, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, the VCAA does not apply to claims filed under Chapter 53 of Title 38, United States Code, which pertain to payment and disbursement of benefits once duly awarded.  Rather, the VCAA duties attach under a claim filed pursuant to Chapter 51 seeking benefits entitlement.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Also, it is well-established that where the law is dispositive of the claim-as here, see Sabonis v. Brown, 6 Vet. App. 426 (1994), the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, there is no duty under the VCAA to provide comprehensive notice and assistance to the appellant in the development of the instant claim.

Because a claim for an apportionment is a "contested claim," it is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  See also 38 C.F.R. §§ 20.500-20.504 (2016).  In this case, the Veteran has been apprised of the appellant's claim and notified of all actions/decisions in this regard.  However, even absent compliance with the procedures, because the claim for apportionment may be denied as a matter of law, the need for further factual inquiry and/or evidentiary development is obviated; in other words, there is no detrimental outcome whatsoever to the Veteran in deciding this claim absent compliance with the notice requirements.  See generally Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Entitlement to Apportionment

The appellant seeks an apportionment of the Veteran's VA compensation benefits.  VA received a claim in this matter on November 10, 2008.  The appellant reported that she had been divorced from the Veteran since 2003.  She argues that apportionment is warranted on behalf of her daughter S.L.S. for the following reasons:  (1) She never received child support payment from the Veteran as required by the terms of their divorce; (2) She lost out on retirement benefits that were paid to the Veteran; and (3) Her daughter had applied for apportionment in December 2005 when she was a minor child and attending high school, but VA did not respond to that claim.  See VAF 21-4138 (November 2008).

Legal Criteria

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2016).  When a veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307(c).  One type of apportionment is a 'general apportionment' where an apportionment may be paid if the veteran's spouse is not living with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 C.F.R. § 3.450(a)(1)(ii).

A second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  Where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. 

Both types of apportionments (either "general' or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450, 3.452.  Upon a divorce from a veteran, the ex-spouse loses status as a veteran's spouse, including any potential entitlement to an apportionment of VA disability compensation, effective from the date of the divorce.  See 38 U.S.C.A. § 101(31) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50 (2016); Marrero v. Gober, 14 Vet. App. 80, 82 (2000).  A divorce severs the dependent relationship.

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57.

Facts & Analysis

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The facts of this case are not in dispute.  The record shows that the Veteran and the appellant were married to each other on February [REDACTED], 1988, and that their divorce was made final on October [REDACTED], 2003.  See Marriage Certificate (September 1995); Divorce Decree (February 2004).  The appellant and Veteran had a child together, S.L.S., who was born on August [REDACTED], 1987.  See Divorce Decree (February 2004).  VA received in November 2008 from the appellant a claim for apportionment of the Veteran's VA benefits-in essence to recover a judgment entered against him during their divorce.

A veteran's benefits may not be apportioned until the estranged spouse of a veteran files a claim for an apportioned share.  38 C.F.R. § 3.458(g) (2016).  Here, at the time the appellant filed the claim for apportionment in 2008, she was not married to the Veteran and S.L.S. (their daughter) was no longer a minor child-but rather an adult child of 21 years old receiving Chapter 35 educational benefits.  Ultimately, in this case, there is no evidence of record showing that the appellant filed a claim for apportionment prior to the legal dissolution of her marriage to the Veteran on November 3, 2003, nor does she contend such; and the evidence shows that S.L.S. was not a minor child at the time the appellant filed a claim on her behalf in 2008.  Therefore, the appellant is not entitled to apportionment of the Veteran's benefits as either his spouse or guardian of his minor child-without considering the matter of apportionment on behalf of S.L.S, as a schoolchild for the period from December 2005 until her graduation from high school.  Additionally, there is no indication or contention by the appellant that S.L.S. is permanently incapable of self-support.

As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the appellant's contentions.  However, the applicable legal criteria do not provide an exception based on whether a veteran failed to provide either court ordered child support or a portion of retirement benefits.  The Board notes that the appellant has not presented any evidence of non-payment of obligations owed to the appellant by the Veteran coupled with a court judgement in that dollar amount.

ORDER

An apportionment of the Veteran's VA compensation benefits (other than for S.L.S, as a schoolchild for the period from December 2005 until her graduation from high school) is denied.


REMAND

The appellant seeks an apportionment (retroactive) of the Veteran's compensation benefits on behalf of S.L.S, as a schoolchild for the period from December 2005 until her graduation from high school.

The record shows that VA received in November 2004 a claim for apportionment from the S.L.S., the Veteran's daughter.  The RO notified her on May 16, 2005 that she had no standing for the claim because she was under age 18 and that her mother/guardian needed to make that request on her behalf.  See Lay Statement (November 2004); see also Notification Letter (May 2005).  Thereafter, in December 2005, VA received from the appellant on behalf of S.L.S. a claim for apportionment; at this time, S.L.S. was not under 18 years old but still attending high school.  See Lay Statement (December 2005).  VA did not provide a written response to the appellant at that time.  In October 2008, the appellant reported that, after she did not receive a VA response, she had contacted VA and "they told me the case was closed."  See VA Form 21-4138 (October 2008).  The record includes no report of contact documenting this communication.  The record further contains no adjudicative action on the claim for apportionment (retroactive) of the Veteran's compensation benefits on behalf of S.L.S, as a schoolchild for the period from December 2005 until her graduation from high school.

Accordingly, as the outstanding December 2005 claim has not been adjudicated, the Board finds that remand is necessary.

Also, the Board observes that VA correspondence dated August 2009 to the appellant reflects that, on review of the record, mail was found that appeared to have been returned as undeliverable.  See Notification Letter (August 2009).  However, there is no indication as to the nature of the returned mail referenced in this letter.  The AOJ should clarify to the extent possible the nature of the mail found and returned to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the appellant of the evidence needed to substantiate her claim.

2.  The AOJ should clarify for the record, to the extent possible, as to the nature of the mail was found and returned to the appellant as referenced in its August 31, 2009 correspondence.  See Notification Letter (August 2009).

3.  The AOJ should ensure full compliance with contested claim procedures as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  See also 38 C.F.R. §§ 20.500-20.504 (2016).

4.  The AOJ should adjudicate the issue of entitlement to an apportionment of the Veteran's compensation benefits on behalf of S.L.S, as a schoolchild for the period from December 2005 until her graduation from high school.

5.  Only if the claim is denied and the appellant files both a timely notice of disagreement and substantive appeal, the case should be certified to the Board.
By this remand, the Board intimates no opinion as to any final outcome warranted.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


